Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Specification
The Specification has been amended as follows:
A. The figure description of 1.8 has been amended by the examiner to cancel the term [reference] and describe the view as showing the claim in an alternate position. 
--1.8: Top in an alternate position--
B. The following statement has been cancelled from the specification for a lack of clarity because:
(1) it does not use definite language required by 35 USC 112(b) to describe the partial design protection; therefore, the indefinite description is cancelled
(2) the naming of the reference view has been amended in the figure description to remove the term [reference]; therefore, the statement describing a reference view is cancelled
[The industrial design is partial design: protection of portions indicated in yellow in a
reproduction is not required; the reproduction 1.8 is a reference view showing the state in
which an upper is incised and unfolded in the reproduction 1.4.]
The following sentence has been added to the specification immediately preceding the claim:
--The portion of the design shown in the color yellow is for the purpose of illustrating a portion of the slipper and forms no part of the claimed design—

Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on Monday- Friday 8:00 AM- 5:00 PM AZT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on (570) 272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915